 


109 HR 4364 IH: Public Prayer Protection Act of 2005
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4364 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Barrett of South Carolina (for himself and Mr. Brown of South Carolina) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To protect the right of elected and appointed officials to express their religious beliefs through public prayer. 
 
 
1.Short titleThis Act may be cited as the Public Prayer Protection Act of 2005. 
2.FindingsThe Congress finds that— 
(1) The Establishment Clause of the First Amendment to the United States Constitution was intended by our Founding Fathers to prohibit one religious denomination from enjoying the exclusive backing of government and to prohibit the Federal establishment of any type of religious uniformity or orthodoxy that rewards observers and punishes violators. 
(2)The First Amendment guarantees the right of elected and appointed officials to express their religious beliefs through public prayer. 
(3)The exercise of this right does not violate the Establishment Clause. 
(4)The courts and the legislatures of the several States are in the best position to protect this right. 
(5)Article III, Section 2, clause 2 of the United States Constitution expressly grants Congress the authority to define the appellate jurisdiction of the Federal court system.  
3.Limitation on appellate jurisdiction 
(a)Amendment to Title 28Chapter 81 of title 28, United States Code, is amended by adding at the end the following: 
 
1260.Matters not reviewableNotwithstanding any other provision of this chapter, the Supreme Court shall not have jurisdiction to review, by appeal, writ of certiorari, or otherwise, any matter that relates to the alleged establishment of religion involving an entity of the Federal Government or a State or local government, or an officer or agent of the Federal Government or a State or local government, acting in an official capacity, concerning the expression of public prayer by that entity, officer, or agent. . 
(b)Table of SectionsThe table of sections at the beginning of chapter 81 of title 28, United States Code, is amended by adding at the end the following: 
 
 
1260. Matters not reviewable. 
4.Limitation on jurisdiction of district courts 
(a)Amendment to Title 28Chapter 85 of title 28, United States Code, is amended by adding at the end of the following: 
 
1370.Limitation on jurisdictionNotwithstanding any other provision of law, the district courts shall not have jurisdiction of any matter that relates to the alleged establishment of religion involving an entity of the Federal Government or a State or local government, or an officer or agent of the Federal Government or a State or local government, acting in an official capacity, concerning the expression of public prayer by that entity, officer, or agent. . 
(b)Table of SectionsThe table of sections at the beginning of chapter 85 of title 28, United States Code, is amended by adding at the end the following: 
 
 
1370. Limitation on jurisdiction. 
5.Extrajurisdictional cases not binding on StatesAny decision of a Federal court which has been made before, on, or after the date of the enactment of this Act, to the extent that the decision relates to an issue removed from Federal jurisdiction under section 1260 or 1370 of title 28, United States Code, as added by this Act, is not binding precedent on the court of any State, the District of Columbia, or any commonwealth, territory, or possession of the United States, or on the court of any subdivision thereof. 
 
